Case: 1:19-cv-02952 Document #: 198 Filed: 10/20/20 Page 1 of 1 PageID #:9752

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Art Akiane LLC
                                     Plaintiff,
v.                                                      Case No.: 1:19−cv−02952
                                                        Honorable Edmond E. Chang
Art & SoulWorks LLC, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 20, 2020:


        MINUTE entry before the Honorable Jeffrey Cole: The Joint Motion for Extension
of Case Deadlines [196] is granted. The new deadlines will be: Close of Fact Discovery −
2/26/21; Affirmative Expert Reports − 3/26/21; Rebuttal Expert Reports 4/16/21;
Completion of Expert Depositions 5/7/21; Summary Judgment Motions − 6/18/21;
Responses to Summary Judgment Motions 7/16/21; Replies to Summary Judgment
Motions 8/6/21. In light of the extension, the telephone conference set for 10/21/20 is
cancelled and rescheduled for 1/25/21 at 9:00am. A ruling on "The request for Minor
Clarification" [192] will be issued shortly. Mailed notice (yt)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
